Citation Nr: 0127319	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  98-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 6, 1993 
for the award of a total (100 percent) evaluation for 
service-connected schizophrenic reaction.

2.  Whether the RO committed clear and unmistakable error 
(CUE) in a December 18, 1973 rating decision when it 
determined that the veteran was entitled to a 30 percent 
evaluation, and no more, for service-connected schizophrenic 
reaction.

3.  Whether the RO committed CUE in a June 30, 1978 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.

4.  Whether the RO committed CUE in a May 11, 1987 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.

5.  Whether the RO committed CUE in an August 20, 1990 rating 
decision when it denied the veteran's claim for a rating in 
excess of 30 percent for service-connected schizophrenic 
reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO entered in March 1995 and 
January 1998.


REMAND

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)).  Thereafter, on August 
29, 2001, VA promulgated regulations to implement the new 
law.  See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  With the exception of the amendments to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), the provisions of the VCAA and 
associated regulations are applicable to all claims filed on 
or after November 9, 2000, or filed before November 9, 2000 
and not yet final as of that date.  See VCAA § 7(a), 
reprinted in 38 U.S.C.A. § 5107 (West Supp. 2001) (Historical 
and Statutory Notes, Effective and Applicability Provisions); 
66 Fed. Reg. 45,620 (Aug. 29, 2001); VAOPGCPREC 11-2000, 66 
Fed. Reg. 33,311 (June 21, 2001).

Under the new law and regulations, VA is required to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate a claim for VA benefits, unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(d)).  As part of the assistance 
required by the new law, VA is required to make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

In order for benefits to be paid or furnished to any 
individual under the laws administered by VA, a specific 
claim in the form prescribed by the VA Secretary (or jointly 
with the Secretary of Health and Human Services, as 
prescribed by 38 U.S.C.A. § 5105) must be filed.  38 U.S.C.A. 
§ 5101(a) (West 1991); Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" or "application" is defined by VA 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2001).  An informal claim is "[a]ny communication or action 
indicating an intent to apply for one or more benefits 
. . . ."  38 C.F.R. § 3.155(a) (2001).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims for benefits, whether formal or 
informal, and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
"shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991).  
See 38 C.F.R. § 3.400(o)(1) (2001) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  See 38 C.F.R. § 3.400(o)(2) 
(2001); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 
12-98, 63 Fed. Reg. 56,704-05 (Oct. 22, 1998).

In the present case, it does not appear that all of the 
evidence pertinent to the veteran's claim for an earlier 
effective date has been obtained for review.  When the 
veteran was examined by VA in August 1997, he reported that 
he was seeing a physician in the Mental Health Clinic (MHC) 
at the VA Medical Center (VAMC) in Decatur, Georgia, and that 
he had been going to the MHC for 15 years.  However, the only 
reports of MHC visits currently in the claims file are dated 
in 1977, 1985, and 1992.  Moreover, the file does not contain 
any report of the veteran's hospitalization at the Decatur 
VAMC in September and October 1990, as referenced in an April 
1991 statement from the veteran's former representative.  
Because VA regulations provide that a report of VA 
hospitalization or examination can be accepted as an informal 
claim for increased compensation, because VA is charged with 
constructive notice of VA medical reports, and because the 
MHC records and the records pertaining to the veteran's 
hospitalization in September and October 1990 may demonstrate 
that a factually ascertainable increase in disability 
occurred prior to April 6, 1993, the missing records from the 
Decatur VAMC should be obtained and considered in connection 
with the effective date issue.  See, e.g., 38 C.F.R. 
§ 3.157(b)(1) (2001); Servello, 3 Vet. App. at 200; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  A remand is therefore 
required.  38 C.F.R. § 19.9 (2001).

Favorable adjudication of the veteran's earlier effective 
date claim (which includes, among other things, an allegation 
of entitlement to an earlier effective date under 38 C.F.R. 
§ 3.156(c)) could partially or completely moot his pending 
CUE claims.  Consequently, because his effective date and CUE 
claims are closely intertwined with one another, the Board 
will defer further action on the CUE claims pending 
completion of the development sought below.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should attempt 
to obtain a complete copy of any reports 
pertaining to the veteran's treatment in 
the MHC at the Decatur VAMC.  The RO 
should also make efforts to obtain 
copies of any reports of the veteran's 
hospitalization at the Decatur VAMC in 
September and October 1990.  

3.  After all required notice and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a citation to, and summary 
of, 38 C.F.R. §§ 3.1(p), 3.155, 3.156, 
and 3.157.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2001).


